Title: John Adams to Abigail Smith, 8 May 1764
From: Adams, John
To: Adams, Abigail


     
      Dr. Diana
      
       May 8th. 1764
      
     
     This Morning received yours by Mr. Ayers. I can say nothing to the Contents at present, being obliged to employ all my Time in preparing for Braintree. I write only to thank you, and let you know I come home Tomorrow.—But when I shall see Diana, is uncertain. In the Warfare between Inclination and Prudence, I believe Prudence must prevail, especially as that Virtue will in this Case be seconded by the sincerest of all Affections, that of Lysander for Diana.
     
      Lysander
     
    